DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 5/11/2022 (“May Resp.”). In the May Resp., claims 1-4, 6-15, 17-25, and 27-32 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments that Sakabe (U.S. 2014/0010105) does not teach that “the first data channel instance and the second data channel instance of the bundled transmission are multiple repetitions of a same message transmitted over multiple subframes” from the base station to the UE is persuasive. See May Resp. at 12-14. As a result, all previously presented claim rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph S. Hanasz (54,720) on 5/18/2022.

The application has been amended as follows:
Claim 1, the last paragraph, “the first data channel instance and the second data channel instance of the bundled transmission are the plurality of repetition instances of a same message transmitted over the plurality of subframes.”
Claim 12, the last paragraph, “the first data channel instance and the second data channel instance of the bundled transmission are the plurality of repetition instances of a same message transmitted over the plurality of subframes.”
Claim 21, the last paragraph, “the first data channel instance and the second data channel instance of the bundled transmission are the plurality of repetition instances of a same message transmitted over the plurality of subframes.”
Claim 22, the second-to-last paragraph, “the first data channel instance and the second data channel instance of the bundled transmission are the plurality of repetition instances of a same message transmitted over the plurality of subframes;”.

Allowable Subject Matter
Claims 1-4, 6-15, 17-25, and 27-32 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or suggests, either alone or when combined, all of the limitations when taken as a whole in at least independent claims 1, 12, 21, and 22.
Claim 1 is directed to a “method for wireless communication by a user equipment (UE),” and claim 12 is directed to an “apparatus for wireless communications by a user equipment (UE), comprising: a receiver …; and a transmitter” that are configured to perform functions virtually identical to the steps performed by the method of claim 1. Claim 21 is directed to a “method for wireless communication by a base station (BS),” and claim 22 is directed to an “apparatus for wireless communication by a base station (BS), comprising: at least one processor …; and a transmitter …; and a memory coupled to the at least one processor,” with the processor and transmitter configured to perform functions that are virtually identical to the steps performed by the method of claim 21.
Claims 1 and 12 recite virtually identical features, as do claims 21 and 22. While claims 1 and 12 are with respect to the UE, and claims 21 and 22 are with respect to the base station, each recites similar features. As a result, taking claim 1 as a representative claim, none of the prior art of record teaches or suggests the UE receiving from the base station “an indication of a plurality of acknowledgement parameters to be used for acknowledging a bundled transmission comprising a plurality of repetition instances of a data channel received across a plurality of subframes,” where the UE acknowledges, such as by way of an ACK or NACK, the bundled transmission in a single uplink subframe. “[T]he plurality of acknowledgement parameters” include at least, as further defined in the claim, “a first acknowledgment parameter that conveys a size of the bundled transmission,” “a first delay parameter,” and “a second delay parameter.” As noted in the prior art rejections previously, these claimed features were considered obvious over the combination of Toledano (U.S. 2018/0097606) and Sakabe. However, as noted above, none of the prior art of record teaches or suggests these features in combination with the additional feature that “the first data channel instance and the second data channel instance of the bundled transmission are the plurality of the repetition instances of a same message transmitted over the plurality of subframes” from the base station to the UE. Compare U.S. Patent Application Publication Nos. 2015/0003425, 2016/0165640, and 20180103468, which describe bundled downlink transmissions with a single uplink acknowledgement, but do not teach that the bundled downlink transmissions are “repetition instances of a same message transmitted over the plurality of subframes,” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2015/0003425, 2016/0165640, and 20180103468, which were described above in the Allowable Subject Matter section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413